Title: To Benjamin Franklin from Thomas Walpole, 1 February 1777
From: Walpole, Thomas
To: Franklin, Benjamin


Dear Sir
Lincolns Inn Fields, 1st. feby 1777.
I was very glad to receive a testimony under your own hand of your kind remembrance of me, and I am obliged to you for the information you give me, relative to the Lands of our purchase in America. When the charges incurred here upon that Object are finally settled, I shall send you an account thereof with a credit upon some House in Paris for the ballance. I hope this will be speedily, as I am and have been for some time past very impatient to get rid of a transaction where so many different persons are concerned, that I might be left at liberty to act for myself in it hereafter according to my own inclination and to the circumstances of the times.
If Lord Chatham was in a state of health capable of comfort I know nothing would give him so much as your testimony of his conduct on the opening of the important crisis to which the two Countrys have been driven, and I will communicate to him your observation as soon as a fit opportunity offers. Lord Camden sends you his best compliments and laments heartily with me that the restoration of peace is at so great a distance as you seem to apprehend.
All those who are friends to both Countrys think they have much reason to complain of the neglect with which they have been treated by America, in not having been made acquainted in some authentick manner with her real views and circumstances at the opening of this unhappy rupture, nor with a true representation of the events which have followed. The want of which advices it is thought has not been less prejudicial to the reputation of America in the eyes of the rest of Europe than in the public opinion here, as the friends of both Countrys have thus been deprived of all means of refuting the tales which have been imposed on the world by the artifice of Administration and which have principally contributed to the delusion of the people of England.
But these considerations are of small importance compared to that of the declaration of Independence extending itself not only to the renunciation of all Allegiance but even to all connection with this Country in preference to any other. This measure so taken reduced the friends to the liberties of America to the single argument of resisting the War against her upon local considerations of a ruinous expence to the Nation in prosecuting a plan of Conquest which in its issue must be considered as very uncertain, and altho’ we should be successfull, would be probably in its consequences prove[d?] more burdensome than profitable. May I add also that Shutting the door so fast against a reconciliation with this Country may make American Alliances with other Powers more difficult or give these at least a considerable advantage in negotiation.
These are the complaints of friends and my reflections upon them, but all I fear too late for any usefull correction or possible remedy, and all a person of my very small importance in these great matters dares to add is that he would think no office too mean, nor any endeavours above his ambition which could tend to put a stop to our dreadfull civil contentions. To expatiate further upon them with you Sir would be as if I doubted of the benevolence of your disposition being equal to your other great talents. But the contrary is so truly my opinion that I subscribe myself with the sincerest sentiments of esteem and affection Dear Sir your very faithful humble Servant
Thomas Walpole
